Title: Notes on St. Augustine, Florida, 27 February 1806
From: Jefferson, Thomas
To: 


                        Feb. 27. 1806. Information from Vermonet. St. Augustine.
                        The town & fort of St. Augustine contain about 3000. souls.
                        the fort is a regular Tetragon, with 4. bastions, casemeted, walls of stone & high. it is at one end of the
                            town & commands it.
                        There is one regiment of 400. men belonging to that part of the province, of which about 150. to 200. are
                                generally at St. Augustine, & the rest at St. Mary’s and 3.
                            other little places along the coast; & some half dozens here & there in the interior. On the frontier Mr. Quin
                            commands, who would be zealous: being a fugitive debtor from the US. now possessing great property, protected by the
                            Spanish govmt.
                        For bread, St. Augustine depends on importation, & never has more than 6. weeks stock on hand. for meat
                            they depend on purchases made from the Indians by drovers who have exclusive privileges. a 10. gun vessel on the bar could
                            blockade them by sea, & a line drawn across on the land side, which would take from 500. to 1000. men to man it, would
                            intercept all communication on the land side, & force on an early surrender, without bloodshed. about one half the
                            populn is Spanish, indolent beyond all others of their nation; the other half are Americans, English, Irish & other
                            foreigners, all of whom wish to be annexed to the US.
                        There is no settled country, no farms, in the neighborhood of the town, vegetables are cultivated for the
                            town, which would be cut off by the line beforementioned
                        The barracks are at the end of the town opposite to the fort. they are fine buildings created by the English.
                        They are without military stores. the Govr. himself told Vermonet that the powder was all damaged &
                            useless, & that they could make no resistance.
                        The civil & military list are 2. years in arrears, & no means of doing any thing for themselves. the
                            Govr. very old, inactive in mind, & unable either to walk or ride.
                    